DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 18 March 2021 has been entered.

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Kim does not teach "an image of the first display screen viewed on the user side is normal display, instead of being rotated by 90° or upside down".  The examiner disagrees.  Kim teaches “the image of the first display screen viewed on the user side is normal display, instead of being rotated by 90° or upside down (see Fig. 7)”.
Applicant argues that Mi does not teach “the light incident surface faces the second side, the light source is disposed between the light incident surface and the second side”.  The examiner disagrees.  As shown in Fig. 6 of Mi, the light incident surface (12) faces the second side (down; see Fig. 5A), the light source (12) is disposed between the light incident surface and the second side (see Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0182265 A1) in view of Mi et al. (US 2008/0310003 A1).
With respect to claim 1:	Kim teaches “an electronic device (100) with a display screen (101), comprising: a first body (120), having an operation surface (surface of 120), wherein the operation surface has a first side (down in Fig. 7 orientation) and a 
Kim does not specifically teach “the first display screen comprises a backlight module and a display panel, the backlight module comprises a light guide plate, a light source, and has only one prism sheet, the light guide plate has a light incident surface and a light exit surface adjacent to the light incident surface, and the light incident surface faces the second side, the light source is disposed between the light incident surface and the second side, and the prism sheet is disposed between the light exit surface and the display panel”.
However, Mi teaches “the first display screen (60) comprises a backlight module (10+12+20+52) and a display panel (70+72+73), the backlight module comprises a light guide plate (10), a light source (12), and has only one prism sheet (20), the light guide plate has a light incident surface (18) and a light exit surface adjacent to the light incident surface (16), and the light incident surface faces the second side (see Fig. 6), the light source is disposed between the light incident surface and the second side (see Fig. 6), and the prism sheet is disposed between the light exit surface and the display panel (see Fig. 6)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the display screen structure taught by Mi in the 
With respect to claim 2:	Kim does not teach “wherein in a cross section perpendicular to the light incident surface and the light exiting surface, a maximum brightness value of a light distribution curve of the backlight module appears at a viewing angle of 5° to 40° on the user side”.
However, Mi teaches “wherein in a cross section perpendicular to the light incident surface and the light exiting surface, a maximum brightness value of a light distribution curve of the backlight module appears at a viewing angle of 5° to 40° on the user side (paragraph 51)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the display screen structure taught by Mi in the electronic device of Kim in order to direct light at a non-normal angle as required by applications that are often viewed at an angle within the claimed range (Mi paragraphs 9, 51).
With respect to claim 5:	Kim teaches “further comprising at least one operating element, disposed on the operating surface of the first body (paragraphs 31-32)”.
With respect to claim 7:	Kim teaches “wherein the at least one operating element comprises at least one of a touch panel and a keyboard (paragraphs 31-32)”.
With respect to claim 9:	Kim does not specifically teach “wherein the backlight module further comprises a reflection sheet disposed on a side of the light guide plate away from the prism sheet”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the reflection sheet taught by Mi in the electronic device of Kim in order to reflect light headed out the back of the backlight towards the light exit surface (see Figs. 1, 6)”.
With respect to claim 10:	Kim teaches “further comprising: a second body (110), hinged to the first body (170), wherein a hinge of the second body to the first body is adjacent to the second side (see Fig. 1); and a second display screen, disposed in the second body (paragraph 31)”.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Mi as applied to claims 1, 5 above, and further in view of Kim (US 2016/0091654 A1), hereinafter Kim II.
With respect to claim 3:	Kim in view of Mi teaches “the electronic device with the display screen according to claim 1”.
Kim in view of Mi does not specifically teach “wherein the prism sheet comprises a plurality of prism columns facing the display panel, and an included angle between an extending direction of the plurality of prism columns and the light incident surface is between 0° and 180°”.
However, Kim Il teaches “wherein the prism sheet (172) comprises a plurality of prism columns (172a) facing the display panel (140), and an included angle (θ1) 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to angle the prism columns on the prism sheet at the angle taught by Kim II in the electronic device of Kim in view of Mi in order to avoid forming a Moire pattern between the prisms and the scan and data lines in the display panel (Kim II paragraphs 87-90).
With respect to claim 4:	Kim in view of Mi does not specifically teach “wherein the included angle between the extending direction of the plurality of prism columns and the light incident surface is between 91° and 95°”.
However, Kim II teaches “wherein the included angle between the extending direction of the plurality of prism columns and the light incident surface is between 91° and 95° (paragraph 90)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to angle the prism columns on the prism sheet at the angle taught by Kim II in the electronic device of Kim in view of Mi in order to avoid forming a Moire pattern between the prisms and the scan and data lines in the display panel (Kim II paragraphs 87-90).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mi as applied to claims 1 and 5 above, and further in view of Sirpal et al. (US 2013/0076632 A1).

Kim in view of Mi does not teach “wherein the at least one operating element is located between the first display screen and the first side”.
However, Sirpal teaches “wherein the at least one operating element (1804) is located between the first display screen (1808) and the first side (bottom in perspective of Fig. 18)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to place the operating element of Kim’s electronic device in the location taught by Sirpal based on user preferences (Sirpal paragraph 385).
The examiner notes that if the operating element were anywhere else, the user’s hand would cover part of the the display screen when using the operating element.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mi as applied to claim 1 above, and further in view of Tai et al. (US 2017/0336542 A1).
With respect to claim 8:	Kim in view of Mi teaches “The electronic device with the display screen according to claim 1”.
Kim in view of Mi does not teach “wherein the backlight module further comprises a first diffusion sheet and a second diffusion sheet, the first diffusion sheet is disposed between the prism sheet and the light guide plate, and the prism sheet is disposed between the first diffusion sheet and the second diffusion sheet”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the electronic device of Kim in view of Mi with the diffusion sheets of Tai in order to achieve uniform distribution of the luminous intensity (Tai paragraph 46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        

/ELMITO BREVAL/Primary Examiner, Art Unit 2875